Exhibit 10.2

 

AMENDMENT TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT, dated as of August 24, 2009, to Amended and Restated Executive
Employment Agreement, dated as of December 31, 2008, between David W. Carlson
(“Executive”) and GameStop Corp. (the “Company”) (such agreement, the “Original
Agreement”). (Defined terms used herein shall have the respective meanings
ascribed thereto in the Original Agreement.)

 

WHEREAS, effective as of the date hereof, Executive has voluntarily agreed to
modify his position and duties and will no longer be Chief Financial Officer of
the Company; and

 

WHEREAS, as a result, the Parties desire to modify the Original Agreement as
provided below;

 

NOW, THEREFORE, the Parties hereby agree that the Original Agreement shall be
modified as follows:

 

1.         Executive’s Position/Duties. From the date hereof through February
27, 2010 (the “EVP Period”), Executive shall be an Executive Vice President of
the Company. From February 28, 2010 through March 3, 2012 (the “VP Period”),
Executive shall be a Vice President of the Company. For each such period,
Executive shall perform such duties as designated by the Chief Executive Officer
or Chief Operating Officer of the Company. Executive’s employment with the
Company shall automatically terminate effective March 3, 2012, without further
notice on the part of either Party, and with no subsequent renewal terms.

 

2.

Compensation.

 

(a)       Base Salary. For the EVP Period, Executive’s annual Base Salary shall
be $500,000 and for the VP Period, Executive’s annual Base Salary shall be
$250,000.

 

(b)       Bonuses/Distributions. Executive shall continue to receive any bonus
to which he would otherwise be entitled for the Company’s fiscal year ending
January 30, 2010, as and when due and payable. Thereafter, Executive shall no
longer be entitled to receive any bonus other than at the sole discretion of the
Board.

 

(c)       Benefits. Executive shall be entitled to all benefits he would
otherwise be entitled to receive, except that Executive shall not participate in
any incentive plan of the Company, including without limitation incentive plans
under which the Company grants restricted shares and/or stock options, whether
annually or periodically, other than at the sole discretion of the Board.
Following Executive’s March 3, 2012 employment termination date, (i) Executive
shall be entitled to applicable COBRA continuation of his





medical benefits at his expense, and (ii) for any of his vested stock options
that then remain unexercised, Executive shall have until the earlier of the
expiration date of the applicable option or 90 days to exercise such option,
with all vested options not exercised within such period being thereafter
forfeited.

 

3.         Compensation and Benefits Upon Termination. If Executive’s employment
is terminated under the circumstances described in Sections 5(a) or 5(c) of the
Original Agreement, Executive shall be entitled to: (i) a lump sum cash
severance payment in an amount equal to all unpaid Base Salary and bonuses (if
any) that would have otherwise been due to Executive under this Amendment
through March 3, 2012, such payment to be made within 30 days following
Executive’s employment termination date; and (ii) the medical benefits set forth
in Section 5(c)(iii) of the Original Agreement. The severance payment referred
to in (i) above shall be in lieu of any payment referred to in Section 5(c)(i)
and (ii) of the Original Agreement.

 

4.         Protective Covenants. Clause (ii) of each of Sections 10(b), 10(c)
and 10(d) of the Original Agreement shall hereafter read “”(ii) two years after
Executive’s employment with the Company ceases.”

 

5.         Miscellaneous. Executive’s address for purposes of Section 12 of the
Original Agreement shall be the address set forth below. Except as modified by
this Amendment mutatis mutandis, all terms and conditions set forth in the
Original Agreement shall continue to apply and remain unchanged and in full
force and effect, and any reference in the Original Agreement to “this
Agreement” shall mean the Original Agreement as modified by this Amendment.

 

IN WITNESS HEREOF, the Parties have executed this Amendment as of the date first
above written.

 

EXECUTIVE:

 

 

 

 

 

/s/ David W. Carlson

 

David W. Carlson

 

 

 

Address:

 

3401 Lee Parkway, #2002

Dallas, TX 75219

 

 

THE COMPANY:

 

 

 

GAMESTOP CORP.

 

 

 

 

 

By:

/s/ Daniel A. DeMatteo

 

Name

Daniel A. DeMatteo

 

Title:

Chief Executive Officer

 

 

 

2

 

 